IOV roqvrt    to ?a a o p la lo 0a0  tm q vDtlo 8u
l.8@tat06Bela   Ma boea momlvo~ bJ      thla   offloe.

        fourlmttorrrul~laputu          tollov~c
         wlmt mp la b etm p r o p er
                                  r to po r lto p o
    to rl OOua ~to ta k e
                        at tillsda taor tmlr
    tlMu~ms,*lehlalmboFlag~r8Bltuw
    tloaouohu lqxmwed lntbi folloviogmate-
    -at ot taot81
          uoak&tl.losQlR.             0oo.R ubn-
    2 ~oawl.‘loa.r.~ osvt it oeoh &lua~
    lB tm lta to o r R o nr , a t lta tlrstr e g u lv
    B.otirylaaa8mryuoashuloaau
    lb ul,b yo Ho r wm wd o mto r la    rk-
                                   sa EY*
    -8 ltsvhwut,~*mlv          rbtbr~~t
    ltfl8o onr o vho o ua s
                          ty
                           mll I*
    poa~~baslsuwLdeator           -La m
    A0t,vvhmtmrtb~Olmllv0ofvs                      0s tivlr
    l0mpsantiossvhms0t0m0ou88                           b8
    ~aq$o~>sths               I*rhmsvo            or t t autto.
                       .

        lnt1a I!or &tlalo m,                     1. 0. 8. mua     k
mrtastollovl
            =A...R. Rm Oal..lovn’                 oovt or
    o so h lo m k tm Dta to o r h x u , a t Lt.
    tbetx. a u wetlag    la h a -     o t o a th
    luo wo r wa r ,r h.lI, o y m & a & a ~m~to r ’
    06k tm B l8Utoor  Oes
                        74
       tbr  prsslaatottlosrsot sdh l0vty
    PlXosptpublLovlglmrs &&3rrglstPus or
    rltu .tatktb*) lh sll b .sa p sa mb r d 00l
    a u 887 b u l.8
                  a s p a *d  fbr la thle ht. .:.
    orvlmtbrtbs sbllnosinas           tblrecm-
    pmut1oa,mm IIfbsiotorflo~uybs
    lUVd b Jtmr la tm        rtamaos ot tl*4utlas
    otth.lrottloo.,wll r trbllbsths~ef
    tb, rauat~alsrkoteaohso~t~ to temrdto
    tb oaptrollorU-lb          bswuats ottlm ltOtO
    othnso0orbsf0vt~3lst6yof~avq
    8lsrtlXlo6om             ot svh orbs....'
        motlon17, mtiol. Sm., B. 0. a., W                         Lo
vsrt&.ro1lovr
        ye) Rm -em 'rnolvt Otflou.' u vo4
    lathlm ktmnas Jvti008 0Tttm we  rod
    ooa.table..

            'Iaalloonatlsslathis8troI svhpv-
    olnot orflosr.rbsllloatlav to to oapea-
    utd forttdrssrvloss oaa fbe bsslscmt%l
    the Oaiml..iovr.'oorpt.h.lltnv 6stsldVd
    otmnlss la aooorduos rith tbr p~lslo~ ot
    600tloa   P or taleAet.
            '1a00uatfo8           wbbviatb    OaviSSloVv'~
    cowt     .h.ll mv.         tbrtpmlmf
                                 4.t.rBla.aoffl-
    so r elhallbs oapsasstsboamuu~vl~
    bule, but vhsrelatlw7 hovedetomkud tbrt
    smmt OSMS. sulx mot hm 00 O~a..bd
    tm Okl..r.' 6.m     .mlu3or 8.u somt, ‘$11
    b .Oa a p o lMed - r g,
                          Ofme,0o r ml.81 ~
    a a l
        o th eoaveaeatioa
               r         o o Uso to w
                                    d tm p .-
    olaetotrlosrsof 80~b00~~tq~m1~p0sitob
    la.8ldt1.M bad8whfmd.u       b.tr.as-
    tsrmd to s&l fomlw tm oamt%*n~
    oourt or tm oo?Ja*.r
            p b)     Ia oo\PatSom vhera lt shall       havm -0
    deto tVd tb .t
          m        PPMlmt  0ftlo .r
                                  ltr .
                                      o ll
                                        b e
    O~P SM S~.~o~
                a u a a a mi
                           um   b utitt 8~
    b etlmb a t7
               Oftb Ocm8lssiou8rs~Oo vto r l-h
           o mA ll& l&              tb ls
                                        Lmmt            lmlo uw.m.
o p la lo
        a as.&
           1 .R m o -lo vr .’ oovt l.   vlth -
                         8ev pselut   lttleo r
                     P ml lo a vaotbr otfleus
                       R b o .~t8B B vtb o wl~
      b titm Oir ”l& o ~ o o ut Bvt
      or tm -la st o ttlo *r w .a
      wlouoallwaa*trwbaelsm4erBUa87
      & V.
              k .umn c m o a o leelo vn’
                                      mvt we.
      l pmolmtofflamr8 lta*otmtJupokWm                   ulm7
      buls    u   outllmd     la the Ottlwr~s    Vleq     law,
      tm O~umer o ’ o o wtb 8 w lltwr l
      setl p mo la st ottieu~r m a t lo ssTie?z

                                 for tb. -81  #war 1935
      WA     t&et the o-l..            Oovt bu w wthor-



         PorpvooavoaUwms v lmolossmvvlth~                        lom
ot ooa!bnmo oplaloa.Uo~
                      30%.
         You8mrr.~tSull~adviwdtlmt     lt l8 tim caplo-
loo of this dispartmatthattlmor&u ottlm Ommlssioabn'
a o wt p la o la g  tm preelast 0tfla.r.o r o m p r eo lmt la l
o o r m~ u p o a a u ly      b u la a a dlo u la g tb r o msla
s1 mt o tflser .     la tm o o m* u p o a l m       b eelml.vo  Ytlzi
t&t tm preoiwt           0tflo .r O   .
                                      f OIY p nela o t r h o a m a o v
800p ea ssted    o a 8 sa la r yb u le v&r     8 vo id ardor o t the
Om y lss~;                            a w e sapewtsa
                     Oo u r tsh o r ild                      or p etA
                    .